—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered June 22, 1999, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, under Indictment No. 11224/98, upon a jury verdict, (2) a judgment of the same court (Pesce, J.), rendered June 23, 1999, convicting him of attempted possession of a controlled substance in the fifth degree, under Indictment No. 6641/96, upon his plea of guilty, and imposing sentences, and (3) an amended judgment of the same court (Pesce, J.), rendered June 23, 1999, revoking a sentence of probation previously imposed by the same court (Felchman, J.), upon a finding that the defendant violated a condition thereof, upon his admission, under Indictment No. 12026/93, and sentencing him to a term of imprisonment upon his previ*658ous conviction of criminal sale of a controlled substance in the third degree.
Ordered that the judgments and amended judgment are affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt under Indictment No. 11224/98 is without merit. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), it was legally sufficient to support a finding that the defendant acted with the intent to cause serious physical injury to the decedent, thereby establishing his guilt of manslaughter in the first degree beyond a reasonable doubt (see, Penal Law § 10.10 [10]; § 125.20 [1]; People v Mackey, 49 NY2d 274; People v Faison, 265 AD2d 422; People v Struss, 228 AD2d 711). Moreover, upon our factual review power, we are satisfied that the verdict of guilt under Indictment No. 11224/98 was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentences imposed upon the defendant are not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Luciano, Schmidt and Adams, JJ., concur.